Title: To Thomas Jefferson from Nathaniel Cutting, 25 September 1789
From: Cutting, Nathaniel
To: Jefferson, Thomas



Sir
Havre 25th. Septr. 1789.

I was honor’d with your several favors of 15th. and 17th. Currt. in due course of Post, and should earlier have acknowledged the receipt of them, if at same time I could have had the pleasure to communicate any intelligence that might be useful or interesting. I have now to acquaint you that your Baggage arriv’d here only this day; having been detain’d, as I suppose, by the strong westerly winds that have prevail’d on this Coast for a long time past. The Bill of Lading and Letter of advice which I received from LeBlanc fils à Rouen, were dated the 18th. and assured me that the Vessel with your Goods would take her departure thence the same day. I am sorry to add that the same favourable breeze which yesterday brought her down the River, occasion’d the immediate departure of the two Vessels for New York, on board one of which I intended to have embarked several Packages for that City agreably to your direction. I regret this circumstance the more as it is very uncertain if another opportunity will soon present directly for that place. I have no farther intelligence yet of the Vessel you are pleased to inform me is expected from Virginia. I will do myself the honour to write you more fully tomorrow. I have the honor to be, with the greatest respect, Sir, Your most obedt. very humble Servt.,

Nat. Cutting

 